Writ of habeas corpus in the nature of an application to reduce bail upon Putnam County indictment No. 15/2010.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Putnam County indictment No. 15/2010 to the sum of $250,000, if posted in the form of an insurance company bail bond, or by depositing the sum of $100,000 as a cash bail alternative, upon condition that (1) the defendant remain confined to his home with electronic bracelet monitoring to be arranged by the defendant’s attorney in conjunction with the Putnam County District Attorney, except for pre-approved doctor or attorney visits upon notification to the Putnam County District Attorney by the defendant’s attorney, with the costs for said monitoring to be borne solely by the defendant; (2) the defendant surrender his passport to the Putnam County District Attorney; and (3) the defendant abide by all of the terms and provisions of the orders of protection issued by Justice Nicolai on March 12, 2010. Mastro, J.P, Eng, Leventhal and Roman, JJ., concur.